 Case 2:19-cv-00403-JRG Document 26 Filed 06/01/20 Page 1 of 4 PageID #: 226



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                §
BLITZSAFE TEXAS, LLC,                           §     Case No. 2:19-cv-00403-JRG
                                                §
                          Plaintiff,            §
                                                §     JURY TRIAL DEMANDED
           v.                                   §
                                                §
NAVISTAR, INC. and NAVISTAR                     §
INTERNATIONAL CORP.,                            §
                                                §
                          Defendants.           §
                                                §

      JOINT MOTION FOR ENTRY OF AGREED DOCKET CONTROL ORDER

       Pursuant to the Court’s Order Setting the Scheduling Conference (Dkt. 21), the

undersigned parties jointly and respectfully request that the Court enter the Proposed Docket

Control Order, attached hereto as Exhibit A.

Dated: June 1, 2020                                 BROWN RUDNICK LLP

                                                     /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
                                                    NY Bar No. 2219392
                                                    Email: afabricant@brownrudnick.com
                                                    Peter Lambrianakos
                                                    NY Bar No. 2894392
                                                    Email: plambrianakos@brownrudnick.com
                                                    Vincent J. Rubino, III
                                                    NY Bar No. 4557435
                                                    Email: vrubino@brownrudnick.com
                                                    Joseph M. Mercadante
                                                    NY Bar No. 4784930
                                                    Email: jmercadante@brownrudnick.com
                                                    Alessandra C. Messing
                                                    NY Bar No. 5040019
                                                    Email: amessing@brownrudnick.com
                                                    Daniel J. Shea
                                                    NY Bar No. 5430558
                                                    Email: dshea@brownrudnick.com
                                                    BROWN RUDNICK LLP
Case 2:19-cv-00403-JRG Document 26 Filed 06/01/20 Page 2 of 4 PageID #: 227



                                        7 Times Square
                                        New York, New York 10036
                                        Telephone: (212) 209-4800
                                        Facsimile: (212) 209-4801

                                        Samuel F. Baxter
                                        State Bar No. 01938000
                                        Email: sbaxter@mckoolsmith.com
                                        Jennifer L. Truelove
                                        State Bar No. 24012906
                                        Email: jtruelove@mckoolsmith.com
                                        MCKOOL SMITH, P.C.
                                        104 E. Houston Street, Suite 300
                                        Marshall, Texas 75670
                                        Telephone: (903) 923-9000
                                        Facsimile: (903) 923-9099


                                        ATTORNEYS FOR PLAINTIFF
                                        BLITZSAFE TEXAS, LLC



                                         /s/ Matthew Satchwell (With permission)
                                        Matthew Satchwell
                                        Illinois Bar No. 6290672
                                        Email: matthew.satchwell@us.dlapiper.com
                                        Paul R. Steadman
                                        Illinois Bar No. 6238160
                                        Email: paul.steadman@us.dlapiper.com
                                        DLA PIPER LLP (US)
                                        444 West Lake Street, Suite 900
                                        Chicago, IL 60606-0089
                                        Telephone: (312) 368-2111
                                        Facsimile: (312) 236-7516

                                        Dawn M. Jenkins
                                        State Bar No. 24074484
                                        Email: dawn.jenkins@us.dlapiper.com
                                        DLA PIPER LLP (US)
                                        1000 Louisiana, Suite 2800
                                        Houston, TX 77002
                                        Telephone: (713) 425-8454
                                        Facsimile: (713) 300-6054
Case 2:19-cv-00403-JRG Document 26 Filed 06/01/20 Page 3 of 4 PageID #: 228



                                        ATTORNEYS FOR DEFENDANTS
                                        NAVISTAR, INC. AND NAVISTAR
                                        INTERNATIONAL CORPORATION
 Case 2:19-cv-00403-JRG Document 26 Filed 06/01/20 Page 4 of 4 PageID #: 229



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 1, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Alfred R. Fabricant
                                                 Alfred R. Fabricant
